Citation Nr: 0700672	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-16 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the severance of the award of compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
steatohepatitis as of May 1, 2005, was proper.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's steatohepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1964 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which granted 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for steatohepatitis and assigned a noncompensable 
evaluation for that disability.  In August 2004, the RO 
proposed to sever the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
veteran's steatohepatitis.  In February 2005, the RO 
implemented the proposed severance of the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the veteran's steatohepatitis.  

The issue of an initial compensable evaluation for the 
veteran's steatohepatitis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The evidence of record does not establish that the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the veteran's steatohepatitis was clearly and 
unmistakably erroneous.  


CONCLUSION OF LAW

The severance of the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
veteran's steatohepatitis was improper.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 
3.326(a) (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether the severance of the award of compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
steatohepatitis as of May 1, 2005, was proper, the Board 
observes that the veteran has not been issued a VCAA notice 
which addresses that issue.  Notwithstanding this fact, the 
Board finds that appellate review of the veteran's claim 
would not constitute prejudicial error given the favorable 
resolution below.  


II.  Historical Review 

VA clinical documentation dated in January 2002 reflects that 
the veteran exhibited abnormal liver enzymes.  He was advised 
to stop the statin medication prescribed for his 
cardiovascular disorder.  In February 2002, the veteran 
submitted a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic 
liver disorder.  

A March 2002 VA ultrasonic abdominal evaluation reports that 
the veteran had a history of a fatty liver with increasing 
abdominal girth.  Provisional impressions of "[ruleout] 
ascites" and cirrhosis were noted.  Impressions of a large 
fatty liver, a relatively small hepatic vein, and no other 
significant abnormality were advanced.  

An August 2003 VA evaluation notes that the veteran was 
prescribed both Pravastatin and Simvastine by the VA.  The VA 
physician opined that:

The PDR certainly lists liver toxicity as 
a side effect of both medications.  The 
records show that the vet does not have 
viral or alcoholic hepatitis.  It is more 
likely than not that the use of these two 
at the same time did cause some liver 
damage to the vet.  It is my opinion that 
it was bad medical judgment to have the 
vet on both medications at the same time.  
At present, this is probably not a real 
disability.  However, it has the 
potential to get better or worse.  His 
condition is called steatohepatitis.  
Most likely 0% disabling.  

In September 2003, the VA granted compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for 
steatohepatitis and assigned a noncompensable evaluation for 
that disability.  In September 2003, the veteran submitted a 
notice of disagreement with the initial evaluation assigned 
for his steatohepatitis.  The veteran was subsequently 
referred for a VA examination for compensation purposes to 
determine the current nature and severity of his chronic 
liver disorder.  

The report of a November 2003 VA examination for compensation 
purposes notes that:

This exam was for hepatic disfunction 
(sic) caused by statin drugs used to 
lower lipids.  ...  Impression Fatty liver 
(steatosis) induced by obesity, and 
hyperlipidemia.  This is in no way 
related to the statin drugs he took to 
lower his cholesterol.  It is more likely 
than not that his liver dysfunction is 
due to his weight and cholesterol than 
his lipid lower medications. 

A January 2004 addendum to the November 2003 examination 
report conveys that:  

I have been asked to comment on the 
finding of fatty liver due to lack of 
proper treatment in the prescription of 
statins whether this constitutes a 
"clear error."  

Statin drugs are often used to treat 
hyperlipidemia in fact they are 
considered the standard of treatment for 
patients with hyperlipidemia.  
Unfortunately, they also raise the liver 
tests on occasion.  This is usually short 
lived and reverses when the statin is 
discontinued or changed.  Patients with 
hyperlipidemia often have fatty liver 
with (sic) can get better when lipids are 
lowered with statins.  

I do not think that it was "clear 
error" to use statins in a patient with 
fatty liver.  If the statins are 
maintained for an inappropriately long 
time after the liver tests rise then they 
can cause harm.  It was my opinion in 
this case that the liver tests 
abnormalities and fatty liver are from 
his weight and hyperlipidemia rather than 
the inappropriate use of statins.  

In August 2004, the RO proposed to sever the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the veteran's steatohepatitis.  In February 2005, 
the RO implemented the proposed severance of the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the veteran's steatohepatitis as of May 1, 2005.  


III.  Severance 

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) is to be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.  
Jackson v. Nicholson, 433 F.3d 822, 824 (Fed. Cir. 2005).  
The provisions of 38 C.F.R. § 3.105 (2006) direct, in 
pertinent part, that:

(d)	Severance of service connection.  
Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government).  (Where 
service connection is severed because of 
a change in or interpretation of a law or 
Department of Veterans Affairs issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued, if in 
order, effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.  

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.  The Court has directed that:

The evidentiary standard for clear and 
unmistakable error (CUE) has been 
analyzed in a number of the Court's 
opinions.  Most of these address the 
appeals of claimants seeking a finding of 
CUE in a past denial of benefits.  
However, the Court has held that the 
standard is equally applicable to VA 
where the issue is severance of service 
connection based on CUE.  Once service 
connection has been granted, section 
3.105(d) provides that it may be 
withdrawn only after VA has complied with 
specific procedures and the Secretary 
meets his high burden of proof.  Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) 
("In effect, § 3.105(d) places at least 
as high a burden of proof on the VA when 
it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking 
to have an unfavorable previous 
determination overturned.").  

There is a three-part test to determine 
whether a prior decision is the product 
of CUE: (1) "[e]ither the correct facts, 
as they were known at the time, were not 
before the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied," 
(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made," and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  Wilson v. 
West, 11 Vet. App. 383, 386 (1998).  

The Court has clarified that:

Although the same standards applied in a 
determination of CUE in a final decision 
are applied to a determination whether a 
decision granting service connection was 
the product of CUE for the purpose of 
severing service connection, § 3.105(d) 
does not limit the reviewable evidence to 
that which was before the RO in making 
its initial service connection award.  In 
fact, § 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted 
as a basis for severance," clearly 
contemplating the consideration of 
evidence acquired after the original 
granting of service connection.  Daniels 
v. Gober, 10 Vet. App. 474, 480 (1998).  

The provisions of 38 U.S.C.A. § 1151 (West 2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2006) clarify that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.  

***

Department employees and facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 
38 U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for steatohepatitis was severed based upon the report 
of the November 2003 VA examination for compensation purposes 
and the January 2004 addendum thereto which advance that the 
veteran's chronic liver disorder was not etiologically 
related to his prescribed statin medications and instead 
arose from his weight and hyperlipidemia.  The examination 
did not specifically address the August 2003 VA evaluation 
which attributed the veteran's liver disability to the 
concurrent prescription of two statin medications and focused 
rather on the general use of statins.  Given the competent 
and essentially unrebutted August 2003 VA medical opinion in 
the record, the presence of error in the September 2003 
rating decision granting compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for steatohepatitis is 
debatable.  Therefore, the record does not establish that the 
award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for steatohepatitis was clearly and 
unmistakably erroneous.  In the absence of such a finding, 
the Board concludes that the severance of the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for steatohepatitis effective as of May 1, 2005, was 
improper.  


ORDER

Severance of the award of compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for steatohepatitis as of 
May 1, 2005, was improper, and the appeal, to this extent, is 
granted.  


REMAND

In reviewing the record, the Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes which addresses the nature and severity of his 
chronic liver disability.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic liver 
disability.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Schedule the veteran for a VA 
examination for compensation purposes to 
determine the nature and severity of his 
chronic liver disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to an initial compensable 
evaluation for his steatohepatitis.  If 
the benefit sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


